Title: To John Adams from Henry Channing, 27 January 1819
From: Channing, Henry
To: Adams, John


				
					Dear Sir
					Boston January 27th 1819
				
				Permit me to ask your acceptance of the enclosed Register. It contains the Constitution of Connecticut, also exhibits the arrangement of the government & fiscal concerns of that State, which may not be uninteresting.I cannot forbear mentioning the high gratification afforded me, yesterday, by the opportunity of again seeing and conversing with one whom I venerate and love, whose devotion and services to his beloved country, will live with me in grateful remembrance, till I sleep with my fathers.In your recent sorrows, your numerous friends have deeply shared. Your consolations appear to have enabled you to triumph in hope, and submissively meet the will of a Father, whose tender mercies never fail.—I am Sir, / Very Respectfully & Affecty / Your Obedt Servt
				
					Henry Channing
				
				
			